               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DAVID LEE KLUTTZ,                  )
                                   )
               Petitioner,         )
                                   )
     v.                            )        1:20CV647
                                   )
STATE OF NORTH CAROLINA,           )
                                   )
               Respondent.         )


                                 ORDER

     This matter is before this court for review of the

Memorandum Opinion, Order, and Recommendation (“Recommendation”)

filed on June 15, 2021, by the Magistrate Judge in accordance

with 28 U.S.C. § 636(b). (Doc. 18.) In the Recommendation, the

Magistrate Judge recommends that Respondent’s Motion to Dismiss,

(Doc. 9), be granted, that the Petition, (Doc. 3), be denied,

and that a judgment be entered dismissing this action, without

issuance of a certificate of appealability. The Recommendation

was served on the parties to this action on June 15, 2021. (Doc.

19.) Petitioner filed timely objections, (Doc. 20), to the

Recommendation, and a Request for a Certificate of

Appealability, (Doc. 21).

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is




    Case 1:20-cv-00647-WO-LPA Document 22 Filed 08/23/21 Page 1 of 3
made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . .      [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which the objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 18), is ADOPTED. IT IS FURTHER ORDERED

that Respondent’s motion to dismiss this action for being filed

beyond the one-year limitation period, (Doc. 9), is GRANTED,

that Petitioner’s Petition under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody, (Doc. 3), is DENIED,

and that this action is DISMISSED.

     IT IS FURTHER ORDERED that Petitioner’s Request for a

Certificate of Appealability, (Doc. 21), is DENIED.

     Finding no substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction, nor a

debatable procedural ruling, a certificate of appealability is

not issued.




                                 - 2 -



    Case 1:20-cv-00647-WO-LPA Document 22 Filed 08/23/21 Page 2 of 3
    A Judgment dismissing this action will be entered

contemporaneously with this Order.

    This the 23rd day of August, 2021.



                                 __________________________________
                                    United States District Judge




                                 - 3 -



    Case 1:20-cv-00647-WO-LPA Document 22 Filed 08/23/21 Page 3 of 3
